Citation Nr: 0424659	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cervical spine 
disability, variously claimed as neck pain, arthritis, and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to March 
1985 with subsequent reserve service. 
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 1999, a 
statement of the case was issued in April 2000, and a 
substantive appeal was received in May 2000.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  

In a June 2004 statements from the veteran and his 
representative, the issue of entitlement to an increased 
rating for his service-connected left knee disability.  This 
matter is referred to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there is evidence in the record of an 
injury during active duty for training in February 1986 and 
an injury during deployment to Saudi Arabia in May 1991.  The 
veteran claims that he suffers current disability of the 
cervical spine manifested by neck pain, arthritis and 
degenerative disc disease.  It does not appear that the 
veteran has been afforded a VA medical examination with 
etiology opinion, and the Board believes such an examination 
and opinion are required in this case under 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include the need to furnish all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  
 
2.  The veteran should be scheduled for 
an appropriate VA cervical spine 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  After examining the veteran 
and reviewing the claims file, to 
specifically include service medical 
records, medical examiner opinions, 
private medical records, and VA medical 
records, the examiner should clearly list 
all current cervical spine disabilities.  
The examiner should then offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current cervical 
spine disability is causally related to 
injuries suffered during the veteran's 
active duty or subsequent reserve 
service, to specifically include injuries 
in February 1986 and March 1991.  A 
detailed rationale for all opinions 
offered is requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




